Citation Nr: 1509621	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  13-03 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than January 25, 1999 for the grant of service connection for impotency with penile prosthesis.

(The issue of entitlement to a clothing allowance is the subject of a separate decision by the Board.)


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

B. Elwood, Counsel



INTRODUCTION

The Veteran served on active duty from December 1980 to December 1984 and from November 1990 to July 1991.  He also had a period of active duty for training with the Army National Guard from April to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In that decision, the RO granted service connection for impotency with penile prosthesis, effective from January 25, 1999.  The RO in Little Rock, Arkansas currently has jurisdiction over the Veteran's claim.

In his October 2012 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO by way of videoconference.  This hearing request has been withdrawn.


FINDING OF FACT

In August 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal for an earlier effective date for the grant of service connection for impotency with penile prosthesis.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.

In the present case, a written statement was received at the RO in August 2013 from the Veteran's representative at that time.  This statement indicated that the Veteran wished to withdraw the appeal for an earlier effective date for the grant of service connection for impotency with penile prosthesis.  As the Veteran has withdrawn the appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and the appeal is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


